       Case 1:18-cv-01138-SCY-JFR Document 16 Filed 07/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


                                                  )
NORTHERN NEW MEXICO STOCKMAN’S                    )
ASSOCIATION, et al.,                              )
                                                  )
       Petitioners and Plaintiffs,                )
                                                  )
                v.                                ) Case No: 1:18-cv-01138-SCY-JFR
                                                  )
U.S. FISH AND WILDLIFE SERVICE, et al.,           )
                                                  )
       Respondents and Defendants,                )
                                                  )
and                                               )
                                                  )
CENTER FOR BIOLOGICAL DIVERSITY                   )
and WILDEARTH GUARDIANS,                          )
                                                  )
      Proposed Respondents and Defendant-         )
      Intervenors.                                )
______________________________________            )


                                  NOTICE OF APPEARANCE

      Notice is hereby given that Samantha Ruscavage-Barz, a member of the bar of this court,

enters her appearance as counsel of record for WildEarth Guardians in the above-captioned

proceeding. Copies of all further filings, notices, and correspondence should be served upon

counsel at the addresses listed below.

       Respectfully submitted on the 3rd day of July 2019.

                                            /s/ Samantha Ruscavage-Barz
                                            WildEarth Guardians
                                            301 N. Guadalupe Street, Ste. 201
                                            Santa Fe, NM 87501
                                            Tel: (505) 401-4180
                                            sruscavagebarz@wildearthguardians.org
                                            Attorney for Proposed Respondent/Defendant-
                                            Intervenor WildEarth Guardians
      Case 1:18-cv-01138-SCY-JFR Document 16 Filed 07/03/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing NOTICE was served on all counsel of record

through the Court’s ECF system on this 3rd day of July 2019.


                                                   s/ Samantha Ruscavage-Barz
